*462Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Hernández Denton.
Disentimos de la opinión mayoritaria que hoy emite este Tribunal en la cual se sostiene la validez constitucio-nal del inciso (d) del Art. 95 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4032(d) (Sup. 1987), referente al agra-vante del delito de agresión cuando se comete por un varón adulto en la persona de una mujer. Este inciso (d) esta-blece, de su faz, una clasificación por razón de sexo que resulta constitucionalmente impermisible por .no cumplir con los requisitos establecidos por lá jurisprudencia para su validez.
A diferencia de la Constitución de Estados Unidos, nuestra Constitución prohíbe expresamente el discrimen por razón de sexo. Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1. Este Tribunal ha sido claro, y consistente, en su aplicación del criterio de escrutinio estricto en la revisión judicial de legislación que establece clasificaciones a base de sexo. Véanse: Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 729 (1980); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972). Bajo este escrutinio, el estatuto impugnado se presumirá inconstitucional, Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1992); Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992), y su validez dependerá de que cumpla con los siguientes tres requisitos:
1. Que el Estado demuestre la existencia de un propó-sito gubernamental apremiante o de la más alta jerarquía.
2. Que exista una relación o nexo entre la clasificación y el propósito gubernamental.
*4633. Que la clasificación sea la alternativa menos restric-tiva del interés social protegido.(1)
HH
Pasamos a analizar el inciso (d) del referido Art. 95 a la luz de los tres (3) requisitos previamente expuestos:
1. Existencia de un interés apremiante
Al determinar la existencia del interés apremiante del Estado, y en atención a la presunción de inconstitucionali-dad que cubre a todo estatuto sujeto a ser revisado judicial-mente bajo el criterio de escrutinio estricto, la labor de los tribunales al precisar cuál es la intención legislativa debe ceñirse a la cuidadosa indagación del historial legislativo y a un examen integral del lenguaje estatutario. En su ale-gato, el Procurador General señala como “interés apre-miante” lo siguiente:
En particular, los agravantes (c) y (d) de las modalidades me-nos graves contemplan la situación en que el agresor aprovecha su ventaja física sobre la de la víctima, que puede ser un an-ciano o decrépito, o una mujer o un niño. La razón de estos agravantes es que por razón de la condición del sujeto pasivo, se entiende que el tipo de daño que se le causaría sería más severo-.

Un examen del Artículo 95 demuestra que el legislador in-tenta prevenir la ocurrencia, por medio de una pena más severa, de agresiones que puedan causar grave daño corporal. Para ase-gurarse el objetivo del legislador, además, protege de forma especial entre otros a las mujeres frente a los hombres.

Es de conocimiento general, y los tribunales pueden tomar conocimiento judicial, que las mujeres, por regla general, son *464físicamente menos robustas y más pequeñas que los hombres. Que es más probable que una agresión por parte de un hombre hacia una mujer cause una lesión seria que una agresión por parte de una mujer contra otra mujer. La disparidad física en-tre los sexos y por ende, la ventaja física de uno sobre otro, es considerada la circunstancia que aumenta la peligrosidad del delito. Por lo tanto, no estamos frente a un estatuto que pena-liza con mayor rigurosidad a los miembros de un sexo irrespec-tivamente de la naturaleza de la ofensa. El estatuto en cuestión intenta proteger a la mujer de un peligro real, de que pueda ser objeto de grave daño corporal por parte de quien en general la aventaja físicamente. (Énfasis suplido.) Alegato del Procurador General, págs. 5 y 8-9.
Como podemos notar, según alega ante nos el Estado, el legislador intentó, mediante dicho, articulado, proteger las víctimas “débiles” de aquellos agresores que pudieran cau-sarle grave daño corporal. La lectura integral del estatuto nos lleva a la misma conclusión. También así el breve his-torial legislativo disponible. En resumen, ese es el “interés apremiante” que venimos en la obligación de considerar al analizar el estatuto en controversia bajo el criterio de “es-crutinio estricto”.
2 y 3. Que exista un nexo entre la clasificación y el propósito gubernamental y que tal clasificación sea la menos restric-tiva u onerosa
En la situación ante nos se cumple con el segundo re-quisito exigido en la medida en que se presume que la se-veridad de la sanción disminuirá la propensidad a tales actos de agresión.
Sin embargo, a nuestro entender, el inciso (d) del Art. 95, supra, no cumple con el tercer requisito porque la clasi-ficación por razón de sexo no es el método menos oneroso para lograr el fin deseado por el Estado. El interés del Es-tado en evitar las agresiones que produzcan grave daño corporal no guarda relación alguna con clasificaciones por razón de sexo. Las diferencias en tamaño y fortaleza física entre los seres humanos no responden estrictamente a cri-*465terios sexuales. Aun cuando, como regla general, el varón es más grande y fuerte que la mujer, “no puede negarse que físicamente hablando existen varones pequeños y dé-biles al igual que mujeres fuertes y grandes”. Opinión ma-yoritaria, pág. 453.
Resulta pertinente señalar que:
... [S]i el propósito del delito de agresión agravada es evitar el que hombres robustos ocasionen graves daños corporales a una mujer, no es necesario ni justificable hacer una clasificación a base de sexo para perseguir tal fin. Ello es así porque los incisos f y h del articulado de agresión agravada, 33 L.P.R.A. sec. 4032, incisos f y h respectivamente, promueven la concesión de ese interés público apremiante. El primero de los incisps de refe-rencia establece como agravante el acometimiento y agresión cuando se infiriere grave daño corporal a la persona agredida, mientras que el otro inciso citado establece la circunstancia agravante cuando se cometiere con la intención de inferir grave daño corporal... ninguna de dichas disposiciones clasifican dis-criminatoriamente por motivo de sexo, sancionando por otro lado con una pena mayor a aquellos hombres o mujeres que ocasionan o tratan de ocasionar graves daños corporales me-diante agresión a otros seres humanos, fueren hombres o mu-jeres, o ambos.” Véanse: Año 5 (Núm.4) Boletín Judicial (diciembre 1983); M. Arraiza Donate, La constitucionalidad del agravante por sexo en la agresión agravada, 47 Rev. C. Abo. P.R. 183, 197-198 (1986).
Por otro lado, la referida clasificación —referente a la calificación de la agresión cometida por un hombre contra una mujer— resulta totalmente innecesaria a la luz de las propias disposiciones del citado Art. 95 del Código Penal. Surge del inciso (g) de dicho artículo que la agresión se considera, igualmente, como “agravada” cuando “se come-tiere por una o más personas haciendo uso de ventaja indebida”. (Énfasis suplido.) 33 L.P.R.A. sec. 4032(g). En otras palabras, cuando una agresión se comete por un hombre de fuerzas corporales superiores a la de una mujer, no hay duda de que el hombre ha hecho uso de una “ven-taja indebida”, lo cual hace que las disposiciones del inciso *466(d), referentes al hombre y la mujer, sean totalmente superfluas.
En vista de lo arriba expuesto, somos del criterio que el inciso (d) del Art. 95, supra, aquí impugnado es inconstitu-cional de su faz. El mismo no cumple con uno de los requi-sitos exigidos bajo el criterio judicial de escrutinio estricto.
HH HH
En aras de justificar o, más bien, enunciar cuál es el interés apremiante que motivó al legislador a crear una clasificación por razón de sexo, la opinión mayoritaria in-dica que el Art. 95 responde a dos (2) posibles intereses, a saber, prevenir un grave daño corporal (postura asumida por el Procurador General) y evitar situaciones donde existe una conocida propensión al abuso.
Sin embargo, al pasar revisión judicial bajo el criterio de escrutinio estricto, no compete al Tribunal la búsqueda de los posibles intereses que podrían haber motivado al legis-lador, sino los que en efecto lo motivaron. Este Tribunal debe, por lo tanto, abstenerse de especular sobre la posible existencia de razones que pudieran válidamente haber mo-vido al legislador. Esa tarea compete al Estado cuya actua-ción es impugnada y que bajo el criterio de escrutinio es-tricto queda cubierta de una presunción de inconstitucionalidad que debe ser salvada por los represen-tantes del Estado y no por el Tribunal. Como ya hemos dicho, el Estado señala ante nos, como su único interés, la protección de víctimas “débiles” de aquellos agresores que pudieran causarle grave daño corporal. La opinión mayori-taria no tan sólo emprende la impermisible tarea de querer suplir la intención legislativa que podría, tal vez, salvar la constitucionalidad de la Ley de 10 de marzo de 1904 (33 L.P.R.A. sec. 821 et seq.), sino que va más allá e imagina cuál fue la intención legislativa que movió al legislador del estado de Texas a finales del siglo XIX —de donde ñuestro *467legislador adoptó el articulado en controversia— para es-tablecer la clasificación aquí cuestionada; clasificación que, dicho sea de paso, fue eliminada posteriormente en Texas. Rechazamos esta acción del Tribunal por ser la misma con-traria a un correcto proceder de revisión judicial bajo el criterio de escrutinio estricto.(2)
Nos parece igualmente improcedente la práctica judicial de recurrir a la historia y la literatura para derivar de éstas una posible intención legislativa que ni es la que se desprende del estatuto ni la que ha planteado el Estado ante nosotros. Recurrir a esta práctica es particularmente peligroso en casos en que, como aquí, existe un conflicto entre un estatuto y un derecho fundamental garantizado a todo individuo por nuestra Constitución. La existencia de este conflicto es precisamente la razón para someter la ac-tuación gubernamental impugnada al más riguroso de los criterios de validez constitucional. Si el Estado pretende válidamente interferir con el derecho de todo ciudadano a no sufrir discrimen por razón de sexo, éste debe ofrecer am-plia, precisa y suficiente justificación para que bajo el más riguroso de los criterios de revisión judicial su actuación pueda desprenderse de la presunción de inconstitucionali-dad que la acompaña.(3) En nuestra opinión, recurrir a *468esta práctica resulta particularmente inapropiado en casos como el de autos, en la medida en que se crea la impresión de que el Tribunal se ha envuelto en un esfuerzo por justi-ficar o encontrar fundamentos para sostener una postura adoptada con anterioridad a la aplicación del análisis jurí-dico bajo los criterios correspondientes.
De otra parte, observamos que la opinión mayoritaria, al sugerir que la intención legislativa fue evitar la violen-cia doméstica, trae a colación estadísticas de recientes años. A nuestro juicio tal actuación es cronológicamente errada e inaceptable. Conforme a lo previamente expre-sado, nada hay en el lenguaje del citado Art. 95 que nos lleve a pensar que el legislador estaba interesado en com-batir la violencia doméstica o en reducir la alta incidencia de agresiones de hombres sobre mujeres en comparación con otros tipos de agresiones. El estatuto, de su faz, no guarda relación alguna con este problema social moderno.
Después de un examen integral del lenguaje estatutario y de su breve y parco historial legislativo, y en vista de los señalamientos que nos hace el Procurador General, como representante del Estado, con respecto al “interés apre-miante” que persigue el Estado, no podemos ni debemos advertir que el interés del Estado al aprobar el Art. 95(d) del Código Penal, supra, fuere otro que el de evitar el grave daño corporal en víctimas débiles de agresores más fuertes y robustos. Como hemos señalado, establecer una clasifica-ción a base de sexo no es el medio menos oneroso para ha-cer realidad este propósito legislativo, como tampoco re-sulta necesario, por lo que tal clasificación es irrazonable y, por ende, inconstitucional.
En síntesis, la concepción y generalización de la mujer como “débil” y necesitada de protección especial es una vi-sión paternalista incompatible con los legítimos derechos que la Constitución le confiere a la mujer como ser humano. A esos efectos resulta acertado el siguiente señalamiento:
El inciso [d] del Artículo 95 del Código Penal de Puerto Rico
*469... responde a esquemas mentales y concepciones sociales des-fasadas y falsas: la inferioridad física, mental y emocional de la mujer. Es innegable que, en su origen, el propósito era bueno, noble, y que el motivo del legislador fue una atención gentil y caballerosa acorde a los conceptos morales, sociales y legales de aquel tiempo: Ahora bien, ni la mujer es inferior al hombre ni los buenos motivos del legislador hacen constitucional lo que no lo es. Arraiza Donate, supra, pág. 197.
Por las razones expresadas, disentimos de la opinión mayoritaria.

(1) Comisión de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 733 (1980); Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975); Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992); Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993).


(2) Esta práctica corresponde a la revisión judicial bajo el “test” o criterio de razonabilidad, en el cuál, con frecuencia, la búsqueda del propósito o interés del Estado sólo está limitada por Id propia imaginación del tribunal. L. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 1445. Tal proceder ha sido censurado por el Tribunal Supremo de los Estados Unidos en la aplicación de lo que hoy se conoce como el criterio de razonabilidad moderno de revisión judicial. Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985). Este criterio aunque es un tanto más rígido que el criterio de razonabilidad clásico, no llega al nivel de severidad del escrutinio estricto o acucioso.


(3) El análisis histórico y literario puede, a lo sumo, rendir posibles razones para que la Asamblea Legislativa actuara de determinada manera. Ciertamente, no de-bemos pretender que el mismo pueda producir de manera conclusiva la intensión del legislador. La utilización de este tipo de análisis es, en nuestra opinión, incompatible con la correcta aplicación del escrutinio estricto de revisión judicial. Recurrir a él, sua sponte, implica que el Tribunal ha asumido un rol activo en la búsqueda de fundamentos sobre los cuales sostener la validez de la actuación gubernamental impugnada, tal cual lo hace en ocasiones en que existe la presunción de constitucio-nalidad de la ley.